McGown, J.,
(after stating the facts as above.) The judgment for $86.34 in favor of the plaintiff herein, and which was satisfied of record on June 4, *3961883, by the said plaintiff, was a judgment exclusively for the costs and disbursements of the said plaintiff on appeal by defendant, and on affirmance by the general term, of the judgment rendered herein on the trial before Chief Justice McAdam; and such judgment, being for costs alone, was legal notice of the lien of the plaintiff’s attorney thereon. Crotty v. McKenzie, 42 N. Y. Super. Ct. 192. An attorney has a lien for his services from the commencement of an action, * * * which attaches to a verdict * * * or judgment in his client’s favor, * * * and cannot be affected by any settlement between the parties, before or after judgment. Code Civil Proc. § 66. And no notice of lien on a judgment which is exclusively for cbsts and disbursements Is required, as the record itself is sufficient notice of lien. Wright v. Fleming, 10 Wkly. Dig. 450. The record of the judgment is notice to all the parties to the action of the existence of such lien. Lesher v. Roessner, 3 Hun, 217. And such lien cannot be discharged by payment to any one but the attorney. Marshall v. Meech, 51 N. Y. 143. Besides, the rights of the plaintiff’s attorney in the judgment for $86.34, were passed upon by Chief Justice McAdam, on December 14, 1887, in Kaufman v. Keenan, 13 Civ. Proc. R. 225, in which it was held that the judgment for costs, $86.34, was owned by the plaintiff’s attorney. The order made therein not having been vacated.or reversed, the question of the plaintiff’s attorney’s rights in said judgment is res adjudicata. The order appealed from must therefore be affirmed, with costs.
Pitshke, J., concurring.